DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 9, 13, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulkarni et al. (US 2010/0169351) (hereinafter Kulkarni).
Regarding claims 1, 9, and 17, Kulkarni teaches a computing system, method, and non-transitory medium comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors (ph. [0009], “system including a memory and at least one processor that is coupled to the memory and operative to perform exemplary method steps.”), cause the computing system to perform: receiving, by a central controller engine, a user request to perform one or more operations associated with user data (fig. 1, query 128; ph. [0027]), the user data including first data and second data (fig. 1, query 128; ph. [0027] purchase order data and object event data); sending a first request, by the central controller engine based on the user request, to a first service provider interface (SPI) associated with a first service (fig. 1, first request 130 by WSFS controller 104 based on the user request 128 to a first service provider interface 106 associated with EPC information services (EPCIS)), the first service being from the SQL query”; ph. [0031], “The EPCIS wrapper 106 can transform the consolidated results to a relational format and populate the ObjectEvent nickname in the Federation Server 104.”); sending a second request, by the central controller engine based on the user request, to a second service provider interface (SPI) associated with a second service, the second service being configured to operate on the second data in a second datastore, the second SPI including a second instance of the common interface component configured to facilitate communication between the central controller engine and the second SPI based on the uniform access specification, the second request being in the format associated with the uniform access specification, the second SPI including a second service interface component configured to communicate with the second service using a second internal specification, the first internal specification being different than the second internal specification (fig. 1, query 132; ph. [0031], “Additionally, the Federation Server 104 can send a second query to TIS Wrapper 108.  TIS wrapper 108 follows similar steps that EPCIS Wrapper 106 

and EPCIS (3) 120 and sending the consolidated results back to the EPCIS Wrapper 106.”); obtaining, by the second service, at least a portion of the second data from the second datastore associated with the second service, the at least a portion of the second data being formatted according to the second internal specification (ph. [0031], “Additionally, the Federation Server 104 can send a second query to TIS Wrapper 108.  TIS wrapper 108 follows similar steps that EPCIS Wrapper 106 followed (as described above), albeit with changes in how the TIS query is 
built, which is specific to each type of service.”, i.e. just as with the first EPICS service and the enumerated arrow 6, the second TIS service obtains the second data from the second datastore 122, 126, and 126, the second data being formatted in the TIS format) ; transforming, by the first SPI, the at least a portion of the first data based on the uniform access specification, thereby generating transformed first data formatted according to the uniform access specification (ph [0031], “The EPCIS wrapper 106 can transform the consolidated results to a relational format and populate the ObjectEvent nickname in the Federation Server 104.”); transforming, by the second SPI, the at least a portion of the second data based on the uniform access specification, thereby generating transformed second data formatted according to the uniform access specification (ph. [0031], “The EPCIS wrapper 106 can transform the consolidated results to a relational format and populate the ObjectEvent nickname in the Federation Server 104…TIS wrapper 108 follows similar steps that EPCIS Wrapper 106 followed (as described above), albeit with changes in how the TIS query is built, which is specific to each type of service.”); providing, by the first instance of the common interface component of the first SPI, the transformed first data to a target service, and providing, by the second instance of the common interface component of the second SPI, the transformed second data to the target service (ph. [0031], “The EPCIS wrapper 106 can transform the consolidated results to a relational format and populate the ObjectEvent nickname in the Federation Server 104.  Additionally, the Federation Server 104 can send a second query to TIS Wrapper 108.  TIS wrapper 108 follows similar steps that EPCIS Wrapper 106 followed (as described above), albeit with changes in how the TIS query is built, which is specific to each type of service.  Once both TIS Wrapper 108 and EPCIS Wrapper 106 have returned the results to federation server 104 (in the form of relational tables), the results are available to SQL clients for any Cartesian joins” i.e. the first instance of the common interface component EPICS Wrapper 106 and the second instance of the common interface component TIS Wrapper 108 provide the transformed first and second data). 
Regarding claims 5 and 13, Kulkarni teaches the system of claim 1, and method of claim 9, wherein the central controller engine comprises the target service (fig. 1, WebSphere federation server 104; ph. [0031], “Once both TIS Wrapper 108 and EPCIS Wrapper 106 have returned the results to federation server 104 (in the form of relational tables), the results are available to SQL clients for any Cartesian joins.  By way of example, one or more embodiments of the invention use IBM WebSphere Federation Server's capability for unifying data”).
Regarding claims 8 and 16, Kulkarni teaches the system of claim 1, and method of claim 9, wherein the providing the transformed first data to the target service comprises: streaming, by the first instance of common communication component of the first SPI, the in one or more embodiments of the invention, one need not physically store the results to the database (as a nickname is just a view), but one may process the results on the fly to present the results to clients.”). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni as applied to claims 1 and 9 above, and further in view of Rdzak et al. (US 2013/0104150)(hereinafter Rdzak).
Regarding claims 2 and 10, Kulkarni teaches the system of claim 1 and method of claim 9, wherein the user data comprises tenant data (fig. 1, tenant data 116-126)). Kulkarni does not explicitly teach the first data comprises usage data, and the second data comprises subscription data. However, Rdzak teaches the first data comprises usage data (ph. [0062], “requests a "Credit Check" for the customer based on a pending order from the customer for $50,000.  The request is handled by the "Credit Check" API service, which is a composite orchestrated service…The 1.sup.st sequence call retrieves a credit profile from the "Credit Profile" API service, the second sequence call retrieves outstanding payables and uses the DSI 208 to access a unified view of outstanding payables across 2 applications”), and the second data comprises subscription data (ph. [0061], VIP status data). One of ordinary skill in the art before the effective filing date would have been motivated to modify Kulkarni in the manner taught by Rdzak in order to allow composed services to retrieve data from other composed services in an SOA manner to expand on and build services from other services (Rdzak, ph. [0019]-[0021]).
Regarding claims 3 and 11, Kulkarni teaches the system of claim 2 and method of claim 10. Kulkarni does not explicitly teach the first service comprises a usage service, and the second service comprises a subscription service. However, Rdzak teaches the first service comprises a usage service (ph. [0062], “requests a "Credit Check" for the customer based on a pending order from the customer for $50,000.  The request is handled by the "Credit Check" API service, which is a composite orchestrated service…The 1.sup.st sequence call retrieves a credit profile from the "Credit Profile" API service, the second sequence call retrieves outstanding payables 
Regarding claims 4 and 12, Kulkarni teaches the system of claim 1 and method of claim 9. Kulkarni does not explicitly teach that the central controller engine comprises a different service from the target service. However, Rdzak teaches the central controller engine comprises a different service from the target service (Fig. 2, DSI 208, OBPSA 210; (ph. [0037]-[0038]), One of ordinary skill in the art before the effective filing date would have been motivated to modify Kulkarni in the manner taught by Rdzak in order to allow composed services to retrieve data from other composed services in an SOA manner to expand on and build services from other services (Rdzak, ph. [0019]-[0021]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-11, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 7-9, 11-13, and 16-18 of U.S. Patent No. 10,956,243. Although the claims at issue are not identical, they are not patentably distinct from each other the claims of present application are fully anticipated by claims 2-4, 7-9, 11-13, and 16-18 of Pat. ‘243.

Claims 4 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 11 of U.S. Patent No. 10,956,243 in view of Rdzak et al. (US 2013/0104150)(hereinafter Rdzak). 
Regarding claims 4 and 12, claims 2 and 11 of Pat. ‘243 teaches the system of claim 1 and method of claim 9. Claims 2 and 11 of Pat. ‘243 does not explicitly teach the central controller engine comprises a different service from the target service. However, Rdzak teaches the central controller engine comprises a different service from the target service (Fig. 2, DSI 208, OBPSA 210; (ph. [0037]-[0038]), One of ordinary skill in the art before the effective filing date would have been motivated to modify Pat. ‘243 in the manner taught by Rdzak in order to allow composed services to retrieve data from other composed services in an SOA manner to expand on and build services from other services (Rdzak, ph. [0019]-[0021]).

Claims 5 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 11 of U.S. Patent No. 10,956,243 in view of Kulkarni et al. (US 2010/0169351) (hereinafter Kulkarni). 
Regarding claims 5 and 13 , claims 2 and 11 of Pat. ‘243 teaches the system of claim 1 and method of claim 9. Claims 2 and 11 of Pat. ‘243 does not explicitly teach the central controller engine comprises the target service. However, Kulkarni teaches the central controller engine comprises the target service (fig. 1, WebSphere federation server 104; ph. [0031], “Once both TIS Wrapper 108 and EPCIS Wrapper 106 have returned the results to federation server . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sengupta et al. (US 2016/0316028) teaches automatic upstream service resumption after downstream system failure.
Venkataraman (US 2013/0097204) teaches a multi-tenant agile database connector. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W WATHEN whose telephone number is (571)270-5570. The examiner can normally be reached M-F 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. WATHEN
Primary Examiner
Art Unit 2198



/BRIAN W WATHEN/            Primary Examiner, Art Unit 2198